DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 19 and 22-32 are withdrawn from further consideration pursuant to 37 CFR 

1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or 

linking claim. Election was made without traverse in the reply filed on October 9, 2020.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

3.	Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as 

being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 

Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the 

scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 on line 2, cites a part of a 

human hand as “the palm”  that is not permitted under 35 USC 101.    



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 1, on line 2, “a thickness at the palm..” is 

indefinite since it is unclear if the thickness is at a palm portion of the synthetic elastomeric 

glove, etc.? Correction is required. 

Double Patenting
6.	A rejection based on double patenting of the “same invention” type finds its support in 

the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and 

useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same 

invention,” in this context, means an invention drawn to identical subject matter. See Miller v. 

Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); 

In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).




A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting 

rejection based upon 35 U.S.C. 101.

7.	Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. 

When two claims in an application are duplicates or else are so close in content that they both 

cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 

to object to the other as being a substantial duplicate of the allowed claim. See MPEP 

§ 608.01(m). Claim 2 recites “ a modulus of 500% above 6.5 Mpa and an elongation at break 

below 700% as being substantially disclosed in claim 1. 


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable as 

understood over Lipinski (US 2006/0253956). Lipinski discloses a synthetic elastomeric/nitrile 

glove, 








subparagraph 23 with a thickness of the glove being very thin of .05 mm, subparagraph 53. An 

elongation break of the glove is in range below 700%, subparagraph 52. Further, a modulus at 

500% of the glove is above 6.5Mpa as shown in Figure 1. Furthermore, the synthetic 

elastomeric/nitrile glove is made of a synthetic polymer and a cross-linking agent, subparagraphs 

46-47. The synthetic polymer is made of a carboxylated nitrile butadiene rubber, subparagraphs 

46 and 47. Also, the cross linking agent are emulsified, subparagraph 46. 
 
 
	It would have been obvious to one skilled in the art before the effective date of the claimed invention that the synthetic elastomeric/nitrile glove of Lipinski being very thin having a thickness of .05mm, subparagraph 54 can through routine experimentation be made of a thickness substantially less than .05 mm for increased tensile strength and force to break values 
or depending on end use thereof. 
	With regard to claims 9 and 10, subparagraph 51 discloses the synthetic elastomeric/nitrile glove of Lipinski have a lower basis weight than conventional gloves. . Therefore, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the synthetic elastomeric/nitrile glove of Lipinski can be made but not limited through routine experimentation having a desired low weight of 2.2 grams- 3.34 grams, etc.  based on length of the glove worn by different sized hands than conventional gloves in order to provide higher strength and durability.  
 	




With regard to claims 12 and 15, subparagraph 46, discloses that the cross linking 

composition of terpolymers is emulsified in aqueous solution into tiny particles with parameters 

structured to particle size, distribution, particle density, etc. to affect that final properties of the 

glove.  Therefore, it would have been obvious to one skilled in the art before the effective date of 

the claimed invention that the cross linking agent of Lipinski being emulsified can include but 

not a limited to a solubilized trivalent metal compounds, secondary cross linking sulphur agents,  

etc. depending on availability when the glove is made to affect final properties of the glove as 

desired or depending on end use thereof.  


 10.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lipinski as 

applied to claim 1 above, and further in view of Foo (US 2008,0139723). Lipinski discloses the 

invention as set forth above except for showing a palm thickness , a cuff thickness and a finger 

thickness and/or average thicknesses thereof.

	Foo discloses elastomeric gloves having average thickness taken of three thickness measurements taken at each of the cuff, the palm and fingertip portions of the glove, subparagraph 62.






	It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the synthetic elastomeric/nitrile glove of Lipinski being very thin having a 

thickness of .05mm, can be measured along a palm thickness , a cuff thickness and a finger 

thickness and/or average thicknesses thereof as disclosed by Foo through routine 

experimentation to be made of a thickness substantially less than .05 mm 

for uniform durability and increased tensile strength when the glove is donned or depending on 

end use thereof. 

 
Allowable Subject Matter
11.	Claims 13-14, 18 and 20 and 21 would be allowable if rewritten to overcome the 

rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101 

set forth in this Office action and to include all of the limitations of the base claim and any 

intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






March 22, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732